HICKMAN, Commissioner.
We desire to correct an inaccuracy appearing in the original opinion and pointed out in the motion for rehearing. The request made by the Industrial Accident Board to' Dr. Jennings for a report on the condition of the employee was made, and the report of Dr. Jennings was returned prior to the making of the contract of settlement, and not after the contract was submitted to the Industrial Accident Board for its approval. This inaccuracy in no sense ¿weakened the contention of the employee that the contract should be set aside for the fraud of the board or its agent, hut we are glad our attention was called to it. The correction makes it all the more certain that Dr. Jennings was not the agent of the board.
The motion for rehearing has been given due consideration and is overruled.
'PER CURIAM.
Opinion adopted by the Supreme Court.